DETAILED ACTION

The following is a non-final office action is response to communications received on 03/03/2020.  Claims 1-20 are currently pending and addressed below.  Claims 18-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/03/2020.

Drawings
The drawings are objected to because the figures are completely devoid of any reference numbers necessary for a thorough understanding of the claimed subject matter.  For example, the indicator/marking, the stem/anchor, the collar, the head, and the cap or bearing of claim 1; the ridge and groove of claim 6; the disc-like caps of claim 15; and the lattice structure of claim 16 have no assigned reference numbers in the figures or the written specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more human bones" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner assumes the limitation should read “the one or more human cadaver bones”.
Claim 5 recites the limitation "the part of the bone" and “the joint resurfacing” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation “the joint resurfacing” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
 Claim 6 recites the limitation "the head of the joint replacement" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the ridge" and “the sagittal head” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the phalangeal side" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the natural obvious contours" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the one or more bones" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner assumes the limitation should read “the one or more human cadaver bones”.
Claim 10 recites the limitation "the one or more bones" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner assumes the limitation should read “the one or more human cadaver bones”.
Claim 12 recites the limitation "the natural declination angle", “the phalanx” and “the metatarsal bone” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the osteotomy" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the natural declination angle", “the phalanx” and “the metatarsal bone” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 requires that the one or more bones be cadaver bones.  This limitation already exists in lines 5-6 of independent claim 1 and therefore fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-8 & 10-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Lang et al. (US 2014/0188240), teaches a method for manufacturing an anatomic shaped orthopedic joint replacement implant  comprising: determining the location of a joint implant replacement on a patient [0090]; providing an image source from a modeled bone [0133]-[0136]; acquiring and producing a three-dimensional (3D) computer file based upon the image source [0133]-[0141]; using the 3D computer file to create the orthopedic joint replacement implant [0193], wherein the creation of the orthopedic joint replacement implant comprises: providing an indicator/marking [0133]-[0141] to fabricate the implant, so the implant conforms to the dimensions of the one or more human bones.  Zang et al. (US 5,314,486) teaches an implant comprising a stem to attach or fit on to the head of the implant, and a bearing to fit on the head of the implant (Fig 1) to prevent metal-on-metal contact; and inserting the implant into the patient via a surgical procedure (Fig 1).  However, neither Lang or Zang, which is the most pertinent art found, teaches wherein providing an image source from a modeled bone is selected from a group consisting of human cadaver bones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774